Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153047                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153047
                                                                    COA: 328754
                                                                    Barry CC: 14-000469-FH
  NICHOLAS EMIL BUEKER-DECAMP,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 29, 2015 and
  December 3, 2015 orders of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2016
         s0414p
                                                                               Clerk